t c memo united_states tax_court joseph g spicko petitioner v commissioner of internal revenue respondent docket no filed date joseph g spicko pro_se lewis a booth ii and paul c feinberg for respondent memorandum findings_of_fact and opinion goeke judge in this income_tax deficiency case for petitioner maintains that he had previously made a valid mark-to-market_election under sec_475 and therefore he had no net taxable_income and should not have been required to file an income_tax return not surprisingly respondent disagrees and has determined a tax_deficiency and additions to tax under sec_6651 and and findings_of_fact petitioner was a resident of texas when the petition was timely filed he did not pay estimated_tax otherwise pay income_tax or file a federal_income_tax return for he received income from savings bonds of dollar_figure and dollar_figure of dividend income in petitioner admits he did not submit a mark-to-market_election with an income_tax return he alleges he submitted a notice of election to ameritrade in date there is no evidence this notice was ever submitted to the internal_revenue_service irs but we find it was submitted to ameritrade he has not filed an income_tax return since at least respondent made a substitute for return sfr for pursuant to sec_6020 opinion a valid mark-to-market_election is made by attaching a statement to a timely filed income_tax return or to a request for an extension of time to file an income unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure tax_return revproc_99_17 1999_1_cb_503 petitioner has the burden_of_proof in this matter as the record demonstrates that sec_7491 does not apply to shift the burden see rule he has failed to prove that a mark-to-market_election was ever submitted to the irs and by his own admission no such election was submitted in accordance with the established procedures we hold he has failed to make a valid mark-to-market_election a mark-to-market_election may be made without the consent of the secretary and once made applies to the taxable_year for which it is made and all subsequent taxable years unless revoked with the secretary’s consent sec_475 in order for a trader in securities to make a valid sec_475 mark-to-market_election the trader must follow the procedure set forth in revproc_99_17 supra poppe v commissioner tcmemo_2015_205 generally in order to make a valid mark-to-market_election under sec_475 a trader in securities must file a statement electing the mark-to-market accounting_method no later than the due_date for the tax_return for the year immediately preceding the election_year revproc_99_17 sec_5 c b pincite the list of persons required to file income_tax returns is found in sec_6012 in general sec_6012 provides that returns with respect to income_tax shall be made by every individual having for the taxable_year gross_income which equals or exceeds the exemption_amount for that year plus the standard_deduction see sec_6012 for taxable_year the personal_exemption amount was dollar_figure per person see instructions for form_1040 u s individual_income_tax_return the standard_deduction amount was dollar_figure for individuals see id therefore any individual with gross_income above dollar_figure for taxable_year was required to file an income_tax return sec_61 defines gross_income as income from whatever source derived and enumerates a nonexclusive list of items that constitute gross_income petitioner has conceded that he received savings bond income of dollar_figure and dividend income of dollar_figure in taxable_year the sum of these amounts exceeds the sum of the personal_exemption and standard_deduction amounts for taxable_year petitioner had a filing requirement for taxable_year apart from the mark-to-market_election as the sum of his gross dividend income and his savings bond income exceeds the sum of the personal_exemption and standard_deduction amounts taxpayers may not avoid their obligation under the internal_revenue_code to file a federal tax_return through reliance on the paperwork reduction act pra revrul_2006_21 2006_1_cb_745 courts repeatedly have rejected all amounts listed apply to unmarried individuals pra-based arguments on a number of alternative grounds 954_f2d_698 11th cir see also 969_f2d_379 7th cir affirming conviction for tax_evasion and failing to file a return rejecting claims under the pra 963_f2d_1114 8th cir affirming conviction for failing to file a return and rejecting argument in favor of acquittal premised on the fact that tax instruction booklets fail to comply with the pra 947_f2d_1356 9th cir affirming conviction for failing to file a return finding requirement to provide information is required by statute not by the irs 919_f2d_1440 10th cir finding the pra inapplicable to information collection request forms issued during an investigation of an individual to determine tax_liability 919_f2d_34 6th cir rejecting claim of a pra violation and affirming conviction for failing to file a return some courts have simply noted that the pra applies to forms themselves not to the instructions and because the form_1040 does have a control number there is no pra violation see eg 951_f2d_1189 10th cir other courts have held that congress created the duty to file federal_income_tax returns in sec_6012 and congress did not enact the pra’s public protection provision to allow omb office of management and budget to abrogate any duty imposed by congress neff f 2d pincite see also salberg f 2d pincite petitioner has argued that the irs has violated the pra on numerous occasions because he has received several letters and notices from the irs which do not contain an omb control number he has not provided any evidence or caselaw to support his position regarding the specific forms however the pra does not relieve a taxpayer from legal requirements as discussed earlier petitioner had a legal_obligation to file an income_tax return pursuant to sec_6012 further he was required to make a valid mark-to-market_election pursuant to sec_475 once he decided to change his method_of_accounting any failure by the irs to conform to an administrative requirement does not relieve him of his duty to comply with these statutory requirements see eg 969_f2d_379 petitioner did not have reasonable_cause for failing to timely file hi sec_2010 form_1040 and failing to timely pay hi sec_2010 tax_liability sec_6651 and imposes additions to tax for failing to timely file a tax_return and timely pay the taxes due unless the taxpayer can establish that such failures were due to reasonable_cause and not due to willful neglect 469_us_241 quoting sec_6651 sec_6654 likewise imposes additions to tax in the event of an underpayment of a required_installment of individual estimated_tax but as applicable herein provides no exception for reasonable_cause or lack of willful neglect 143_tc_376 aff’d in part 616_fedappx_391 10th cir the commissioner bears the initial burden of production to introduce evidence that the additions to tax are applicable see sec_7491 the taxpayer then bears the burden of proving that the failures to file timely and to pay timely were due to reasonable_cause and not willful neglect boyle u s pincite 116_tc_438 because the parties agree that petitioner did not file an income_tax return for taxable_year or did not pay the tax due for taxable_year and did not make estimated_tax payments for hi sec_2010 tax_liability respondent has met his burden accordingly petitioner must prove that the untimely payment and untimely filing were due to reasonable_cause and not willful neglect see rule a higbee v commissioner t c pincite if the commissioner meets this burden to avoid the addition the taxpayer must present evidence sufficient to persuade the court that the addition should not apply higbee v commissioner t c pincite petitioner has not provided any evidence of reasonable_cause for his failure to timely file or failure to timely pay hi sec_2010 tax_liability the only potential defense petitioner has offered is that he did not have a filing obligation for taxable_year as we have more fully explained above this is an incorrect position when asked during trial whether he had consulted with an adviser when formulating this position he testified that he had not but rather came up with it on his own this explanation is not evidence of reasonable_cause petitioner has provided no other explanation for his behavior the additions to tax are properly applied against petitioner for taxable_year the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
